Citation Nr: 1760255	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-05 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated 30 percent as of September 27, 2011, and 70 percent as of February 6, 2014.

2.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction, rated 10 percent as of September 27, 2010; 20 percent as of September 27, 2011; and 40 percent as of November 9, 2012.

3.  Entitlement to an initial rating for right lower extremity neuropathy, currently rated 10 percent.

4.  Entitlement to an initial rating for left lower extremity neuropathy, currently rated 10 percent.

5.  Entitlement to an initial rating for hypertension, currently rated 0 percent.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran testified before the undersigned at an October 2015 videoconference hearing.  A transcript of that hearing is of record.

A February 2014 decision assigned higher ratings for PTSD and diabetes mellitus.  As the higher ratings do not constitute a grant of the full benefits sought, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

The Board finds that further evidentiary development is necessary before the claims of entitlement to increased ratings for diabetes, diabetic neuropathy of the lower extremities, hypertension, and PTSD, can be adjudicated.

Regarding the claims for lower extremity neuropathy and hypertension, the Board finds that a more contemporaneous VA examination is required to properly assess the current severity of the disabilities.  The Veteran was provided with a VA examination for lower extremity neuropathy and hypertension in February 2014.  While, generally, the mere passage of time is not a sufficient basis for a new examination, further allegations of a worsening condition have been set forth by the Veteran since the prior examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Specifically, the Veteran testified at the October 2015 hearing that the conditions had progressively worsened.  Therefore, remand is necessary to obtain current examinations.

Further, statements made at the October 2015 hearing indicate that there are treatment records from several providers, including VA, that are not a part of the record.  The Board finds that attempts must be made to obtain these medical records prior to adjudicating the claims for increased ratings for diabetes, diabetic neuropathy of the lower extremities, hypertension, and PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  Specifically, obtain medical records from the VA Medical Center in Haverhill.  Further, after obtaining proper authorizations, obtain private medical records from the Lahey Clinic in Burlington, Massachusetts; the Joslin Clinic in Boston, Massachusetts; and the Veteran's primary care provider, Dr. Wazanski.  Any unsuccessful attempts to secure the records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of service-connected diabetes mellitus, including an evaluation of diabetic peripheral neuropathy.  The examiner must review the claims file and must note that review in the report.  Any tests or studies deemed necessary should be conducted.  All pertinent pathology should be noted in the examination report.  The examiner should review the records and provide an opinion as to when regulation of activities, the avoidance of strenuous recreational and occupational activities due to diabetes mellitus, was first required.  The examiner should evaluate the neuropathy of the lower extremities and should opine as to the nerves involved and the severity of the neuropathy.

3.  Schedule the Veteran for a VA examination to determine the current severity of service-connected hypertension.  The examiner must review the claims file and must note that review in the report.  Any tests or studies deemed necessary should be conducted.  The examiner should identify all of the manifestations of hypertension, to include systolic and diastolic pressure readings.  The examiner should state whether the Veteran has a history of diastolic pressure predominantly 100 or more, and whether the hypertension requires continuous medication for control.  

4.  Schedule the Veteran for a VA examination to determine the current severity of service-connected PTSD.  The examiner must review the claims file and must note that review in the report.  Any tests or studies deemed necessary should be conducted.  The examiner should opine regarding the level of social and occupational impairment due to PTSD and should describe the symptoms resulting in those levels of impairment.  The examiner should specifically opine whether PTSD causes total occupational impairment.  The examiner should also specifically opine whether PTSD causes total social impairment.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


